Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 12, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elmekies (Pub No. US 2017/0069142 A1) in view of Bascle et al. (Pub No. US 2002/0107674 A1) in further view of Ambrus et al. (Pub No. US 2016/0179336 A1).


As per claim 1, Elmekies teaches the claimed:
1. A method of arranging one or more functional elements in a room (in the middle of [0018] “… Once this is done, it becomes possible for a user to ‘place’ objects, or painting surfaces in the correct perspective. That is, a user can select a representation of an object, such as a chair, from a data store of such representations and have it selectively placed in the virtual room”), characterized comprising the steps: 
a) three-dimensional acquisition of the room or of part of the room by means of a scanner ([0035] “In one embodiment, as the user uses a camera, such as one on a mobile smart phone, to scan a room, the actual view of the room is replaced with the virtual room, potentially inclusive of grid lines and edges as shown in FIG. 2, as well as furnishings and coverings, and as the user scans the room, the image appearing on the screen is delivered in synch with the movement of the camera”); 
b) definition of a grid of the room based on the acquisition in accordance with step a) ([0033] “Once the room is characterized (that is, a ‘virtual’ room is understood to exist with particular dimensions), items such as furnishings, flooring, paint, and so on can be placed in the virtual room. The present invention uses a photo or video feed to create a virtual 3D room made up of wall, floor and ceiling surfaces. These surfaces are ‘matched’ to the photo/video input (see above) for assurance of consistency … as the user uses a camera, such as one on a mobile smart phone, to scan a room, the actual view of the room is replaced with the virtual room, potentially inclusive of grid lines and edges as shown in FIG. 2, and as the user scans the room, the image appearing on the screen is delivered in synch with the movement of the camera”); 
c) definition of grid points of the room in the grid prepared in accordance with step b) (This is shown in figure 2 where the series of grid lines make up grid points where lines from the grid intersect); 
d) definition of at least one grid point of one or more functional elements ([0018] “The grid is beneficial to a user in later determining placement of objects as the grid separations are of defined distance in the actual room. The grid lines are adjustable to indicate a defined distance, e.g., grid lines can be placed so as to represent one foot (or some other distance) separation. The relative positioning of the virtual room and the display of a virtual camera is a goal. Once this is done, it becomes possible for a user to "place" objects, or painting surfaces in the correct perspective. That is, a user can select a representation of an object, such as a chair, from a data store of such representations and have it selectively placed in the virtual room”.  
In this instance, grid points are defined across the virtual room such that a functional element such as a chair object may also be placed with the grid lines).

Elmekies alone does not explicitly teach the remaining claim limitations.
However, Elmekies in combination with Bascle teaches the claimed:
e) virtual arrangement of a functional element or elements in the room at at least one point at which at least one grid point of the room and at least one grid point of the functional element coincide (Bascle teaches this feature in figure 2 where the points of a couple of the functional elements such as furniture or other items in the room coincide with one or more grid points in the room.  Ambrus further re-enforces the concept of coinciding points in paragraph [0073] where virtual objects that are being manipulated by the user in their system may be snapped to a grid over the 3D space, e.g. please see Ambrus where they state: “[0074] Snapping against world grid--Object positions or edges can be snapped to a fixed-sized grid in the world”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an example where at least one point of the element or functional element in the room coincide with at least one grid point as taught by Bascle with the system of Elmekies in order to improve the ease of user in the interactive interface in Bascle.  For example, the interactive interface in Bascle allows a user to manipulate virtual furniture items within a room.  By having a corner of the furniture coincide with a grid point that visually and spatially allows the user to better understand how that furniture item is being positioned with respect to a given location along the floor within the virtual room.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the snap to grid feature to allow the points to coincide as taught by Ambrus with the system of Elmekies as modified by Bascle.  Ambrus provides a benefit with their grid snapping controls because this allows a user to more easily align a piece of furniture or other element in the room with the grid that is present in the room.


As per claim 4, Elmekies does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with Ambrus teaches the claimed:
4. The method in accordance with claim 1, wherein a grid dimension of the room is formed in (As mentioned above for claim 1, Elmekies shows an example of a room grid in figure 2.  Elmekies is silent about calculating a grid dimension per se.  Please see Ambrus in [0074] where they refer to “… 1) an adaptive grid size based on carried object size, 2) varying the grid size based on nearby objects in the world”.  Thus, Ambrus teaches that the grid size (a dimension) may be adaptively adjusted) to be formed in dependence on the size of the functional element or elements (the size of the carried object or nearby objects in Ambrus)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the grid size (including a dimension) based on the size of the functional element or elements as taught by Ambrus with the system of Elmekies as modified by Bascle.  Ambrus teaches the advantage in [0074] where they state that this gives the user finer control over the placement of the object.


As per claim 6, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies in combination with Bascle and Ambrus teaches the claimed:
6. The method in accordance claim 1, characterized in wherein the grid point or points of the functional element or elements is/are disposed at one or more corners or edges of the functional element (Bascle teaches this feature in figure 2 where grid point or points of the functional element or elements is/are disposed at one or more corners or edges of the functional element towards the center of the room.  Ambrus further re-enforces the concept of coinciding points in paragraph [0073] where virtual objects that are being manipulated by the user in their system may be snapped to a grid over the 3D space, e.g. please see Ambrus where they state: “[0074] Snapping against world grid--Object positions or edges can be snapped to a fixed-sized grid in the world”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use have grid point or points of the functional element or elements is/are disposed at one or more corners or edges of the functional element as taught by Bascle and Ambrus with the system of Elmekies in order to allow the elements or functional elements to neatly align to the grid defined across the floor plain.  This aids in placement of objects along the floor plan because the grid helps provide visual and spatial cues as to the 3D position in which the elements or functional elements align to the placement grid.


As per claim 7, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies in combination with Bascle teaches the claimed:
7. The method in accordance with claim 1, wherein the grid point or points of the functional element or elements is/are disposed within the functional element (Bascle teaches this feature in figure 2 where the grid point or points of the functional element or elements is/are disposed within the functional element.  For example, in figure 2 towards the center of the room, it shows an elongated functional element placed along the floor where several grid points are disposed within the functional element along the floor plane).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the grid point or points of the functional element or elements to be disposed within the functional element as taught by Bascle with the system of Elmekies.  The motivation of claim 6 is incorporated herein.

As per claim 8, Elmekies teaches the claimed:
8. The method in accordance with claim 1, characterized in wherein the functional element is a furniture element ([0018] “… The grid is beneficial to a user in later determining placement of objects as the grid separations are of defined distance in the actual room … Once this is done, it becomes possible for a user to "place" objects, or painting surfaces in the correct perspective. That is, a user can select a representation of an object, such as a chair, from a data store of such representations and have it selectively placed in the virtual room” and in [0041] “1. Data Model: A model that includes both an intermediate model for translation of source data into system data, and a flexible system data model that supports a wide range of furniture, object and surface treatment models”).

As per claim 9, Elmekies teaches the claimed:
9. The method in accordance with one of the preceding claim 1, characterized in wherein the functional element is a furniture element or a functional element of a kitchen or of a living room or of a bathroom or of another room (Elmekies in [0018] teaches of the functional element being a chair, e.g. they state “… That is, a user can select a representation of an object, such as a chair, from a data store of such representations and have it selectively placed in the virtual room”.  Elmekies figures 2 and 3a-b shows that the room in a house is a living room or another room).



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view .

As per claim 2, Elmekies does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with Dishno teaches the claimed:
2. The method in accordance with claim 1, wherein a cut set is formed from the grid points of the room and the grid points of the functional element or elements (Dishno in paragraph [0089] teaches of a cut set as being made up of a design grid for a given room in a building where the room is defined with a larger building grid in paragraph [0088] of Dishno.  As mentioned above for claim 1, Elmekies in figure 2 and in [0018] and Bascle in figure 2 teaches that a grid for a room may have a set of grid points and grid points of the functional element or elements.  Thus, the claimed feature is taught when the set of grid points and grid points of the functional element or elements in Elmekies and Bascle are defined within the design grid for room as taught by Dishno).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cut set or design grid as taught by Dishno with the system of Elmekies as modified by Bascle and Ambrus in order to help divide up a large space such as a building into more manageable grid sections.  This is useful for a user who wants to only focus on one room or one portion of a room at a time for furniture placement.  Dishno later allows these room grids to be joined for planning a larger building (e.g. in [0088] of Dishno).  


As per claim 3, Elmekies does not explicitly teach the claimed limitations.
However, Elmekies, Bascle, and Ambrus in combination with Dishno teaches the claimed:
(Dishno in paragraph [0089] teaches this feature where the cut set or room grid has its origin of the grid as corresponding to the claimed “zero point”.  Dishno teaches of the claimed “zero point” in paragraph [0095] by teaching of defining a start point for each grid within their system, e.g. Dishno states “Each start point may be defined as the closest line end point to the top left corner of the screen or grid”.  This design grid allows for a precise arrangement of any desired elements at a desired position in the room, e.g. please see Dishno in [0089] “A ‘design grid’ may refer to a room grid that provides the ability to edit, add, and remove objects, walls, doors, windows, and/or other features. The design grid may include various edit tools. ‘Edit tools’ may refer to a collection of elements that may be used to edit, create, remove, append multimedia, color, and style structures and objects”.  Ambrus teaches of providing precise arrangement in [0074] where an adaptive grid size allows for more precise arrangement over fixed grids.
As mentioned above for claim 1, Elmekies in figure 2 and in [0018] and Bascle in figure 2 teaches that a grid for a room may have a set of grid points and grid points of the functional element or elements.  Thus, the claimed feature is taught when the set of grid points and grid points of the functional element or elements in Elmekies and Bascle are defined within the design grid for a room as taught by Dishno).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cut set or design grid as taught by Dishno with the system of Elmekies as modified by Bascle and Ambrus.  The motivation of claim 2 is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the precise arrangement as taught by Ambrus with the system of Elmekies as modified by Bascle in order to give the user more fine control over the furniture and virtual object placement within the room.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and Hong et al. (Pub No. US 2019/0250791 A1).

As per claim 5, Elmekies does not explicitly teach the claimed limitations.
However, Elmekies, Bascle and Ambrus in combination with Hong teaches the claimed:
5. The method in accordance with claim 4, characterized in wherein the grid dimension of the room is a whole number multiple or a whole number divisor of the dimension(s) of the functional element or elements (As mentioned above for claim 4, Ambrus teaches of allowing an adaptive grid size in paragraph [0074].  Hong teaches that the grid dimension of the room is a whole number multiple or a whole number divisor of the dimension(s) of the functional element or elements in figures 3-5.  For example, Hong defines a single 1x1 block as the minimum size that an element can be present within their virtual space in paragraph [0023] because all of the building blocks are defined with respect to the grid and grid lines present.  The grid that is defined for the room in Hong is a multiple of this single 1x1 block smallest element size).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the grid dimension of the room to be a whole number multiple .  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and Imamura et al. (Pub No. 2002/0032546 A1).

As per claim 10, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with Imamura teaches the claimed:
10. The method in accordance with claim 1, wherein the functional element is a table, a board, a work surface, a sink, a floor unit, a wall unit, a furniture island, and/or a technical appliance (Please see Imamura in the transition from figure 14 to figure 15 where functional elements include a table.  Imamura in figures 31B-C shows an example of a work surface by including a desk).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the functional elements to include a table or work surface as taught by Imamura with the system of Elmekies as modified by Bascle and Ambrus because these are common and useful features to incorporate into an interior planning program (e.g. when planning furniture placement for objects that typically appear within a room of a house).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus, Imamura, and NPL Video Titled “Complete ProKitchen Design in 20 Minutes!”, published Sept 18, 2014 (herein referred to as “ProKitchen”).

As per claim 11, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with ProKitchen teaches the claimed:
11. The method in accordance with claim 10, wherein the technical appliance is an oven (Please see Autodesk_ANZ around 5:30 to 6:00 where it shows the user interactively adding a range with oven into the software for design a kitchen.  The range with oven is labelled “RG-GSRBD S”.  

    PNG
    media_image1.png
    418
    726
    media_image1.png
    Greyscale

The screenshot at 5:55 shows where the range with oven (functional element) has boundary points on its back portion that coincide with grid points along the wall in the kitchen as well.  ProKitchen at 15:36 in the 3D rendering of the kitchen shows that the electric range appliance located near the refrigerator contains an oven).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the functional elements to include an oven as an appliance as taught by ProKitchen with the system of Elmekies as modified by Bascle, Ambrus, Elmekies, and Imamura because this is a common and useful appliance feature to incorporate into an interior planning program when designing a kitchen.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elmekies in view of Bascle in further view of Ambrus and NPL Video Titled “20-20 Integrated Wardrobe Solution: Optima”, published Sept 18, 2014 (herein referred to as “2020demos”).

As per claim 12, Elmekies alone does not explicitly teach the claimed limitations.
However, Elmekies and Bascle in combination with 2020demos teaches the claimed:
12. The method in accordance with claim 7, wherein the functional element is a groove or the like (Please see 2020demos in the transition between the screenshot at 0:54 and 1:04 where a groove functional element feature is added to the lower portion of the closet doors using design software with a grid and grid points of a room.  This added groove feature is also shown in the screenshot at 3:33 at the very bottom of the two closet sections, e.g. the section of the closet next to the floor.  The screenshot at 1:04 shows the grid points located on or disposed within the functional element as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing .


Response to Arguments
	Applicant's argument filed Dec 15, 2021 with respect to the objection of claim 1 reciting: “virtual arrangement of a functional element or elements in the room at at least one point” is persuasive, and thus the objection has been withdrawn.

	Applicant's arguments filed Dec 15, 2021 with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive.  Applicant argues:

    PNG
    media_image2.png
    253
    715
    media_image2.png
    Greyscale

(top of page 7 in filed response).

The Examiner respectfully maintains that the prior art rejections in this matter are proper because Elmekies teaches this claimed feature in figure 2 where the series of grid lines make up grid points where the lines from the grid intersect each other.  Thus, the grid lines are defining “The intersections in Fig. 2 of Elmekies do not have any characteristics of defined grid points as understood in the context of the claimed invention”.  In response the Examiner would respectfully point out that this a geometric property that a point is defined in the grid in figure 2 of Elmekies when two solid lines from their grid intersect each other in Elmekies.  The originally filed disclosure of the present invention in [0009] further states that these defined grid points may be located at locations where two lines intersect that define the grid.  Applicant’s remarks do not go into more specific detail explanation as to exactly how the context of the invention differs from Elmekies.
The Applicant also states above that any grid may have grid using a wide understanding of grid points since a line is just a set of infinite points.  Yet, the claim language in claim 1 is largely silent as to specifying any further details to possibly differentiate from this wide understanding of the grid points.  Further, in the last response, no additional details were added by way of amendment to claim 1 to possibly make any possible distinction more clear in the claim language itself.  Typically, features from the specification are not read into the claim language when these features are not explicitly recited in the claim language.  

Applicant remarks:


    PNG
    media_image3.png
    130
    709
    media_image3.png
    Greyscale

(upper portion of page 7 in the filed response).

The Examiner respectfully maintains that the prior art rejections in this case because the claim language recites “at least one grid point of one or more function elements” (emphasis added) whereas the remarks recite “how to define grid points on function elements” (emphasis added).  In this instance, the filed remarks do not exactly match the claim limitations as required in the actual claim language.  For example, defining a grid point “of” one or more function elements is not exactly the same as defining a plurality of grid points on the functional elements themselves.  The Examiner would respectfully argue that grid points are defined of functional elements because the functional elements are defined within a grid as shown in figure 2 of Elmekies and this grid is used to place functional elements (Elmekies in [0018]).  The claim language in this particular step (step c) is silent about requiring the grid point to be located on the functional element.

Applicant argues:


    PNG
    media_image4.png
    243
    721
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    120
    703
    media_image5.png
    Greyscale

(middle of page 7 in filed response).

The Examiner respectfully maintains that the prior art rejections in this matter are proper because Bascle in figure 2 shows examples of edges and corners of objects 210 (i.e. functional elements) that coincide with the intersection points between lines on the grid.

    PNG
    media_image6.png
    361
    537
    media_image6.png
    Greyscale

In Bascle, the claimed “grid points” of the functional elements are the points or corners along the outer boundary of the functional elements which are shown to align with the grid and grid points (intersections between grid lines) in figure 2 of Bascle.  For example, some of the objects 210 in figure 2 of Bascle form squares, or rectangular shaped footprints across the ground surface where the grid is present.  Thus, geometric footprint shape of these objects 210 have corner vertices that define points for those objects.  The Examiner would respectfully argue that these vertices in figure 2 of Bascle make up product grid points because these points are positioned along the outer boundaries and corners of the objects 210 similar to what is shown in figures 4 and 5 of the disclosure.   
Ambrus is also cited to provide more specific evidence that these coincide where Ambrus “Snapping against world grid--Object positions or edges can be snapped to a fixed-sized grid in the world”.  This snapping effect in Ambrus aligns the edges of the objects with the lines defining the grids.  Thus points defining the outer boundary of the functional objects (grid points) are aligned with the grid lines and intersection points of those lines (defined grid points).
Applicant in the filed remarks points to figures 4 to 9 in the disclosure.  In particular, the remarks state that “Defined has the meaning that the point is distinct or marked as shown in Applicant’s Figs. 4 to 9”.  Figures 5 and 6 from the disclosure are shown as follows:

    PNG
    media_image7.png
    277
    780
    media_image7.png
    Greyscale

The Examiner would respectfully point out that figure 6 appears to show an example of functional objects along the ground and figure 5 shows that the grid points of these function objects are defined as the outer boundary points and corners for these functional objects in figure 6.  The figures in the disclosure so the defined points are visually distinct from the grid lines however this feature is not explicitly recited in the claim language and is not required to be present in the claim language of claim 1.
The Examiner looked through the entirety of the disclosure for a special definition of the claimed “grid points” and the claimed alignment step but could not find any definitive clear statement.  The closest the Examiner could find was on page 5 in the originally filed disclosure where paragraph [0042] recites:
[0042] Figure 3 shows the state in which a functional element such as a furniture island, i.e. a free-standing furniture element with or without functional elements such as a sink, an extractor, etc., is initially aligned at the grid at the ceiling side The product is thus i.e. positioned such that an edge of the product is disposed on a line of the room grid, etc. (emphasis has been added)

	According to this passage, the grid points of the functional clement (or product grid points) coincide with those of the room grid so that the product is positioned such that an edge of the product is disposed on a line of the room grid.  The Examiner would respectfully point out that this is what occurs in figure 2 of Bascle:

    PNG
    media_image8.png
    287
    533
    media_image8.png
    Greyscale

	For example, some of the edges of objects 210 have their boundaries positioned to align with the room grid in figure 2 of Bascle.  Ambrus provides evidence that snapping was known to snap movable virtual objects to exactly coincide with a grid in 3D space as well.  After reviewing Applicant’s disclosure and the teaches of the prior art, the Examiner does not see what special definition is present in figures 4 to 9 in the disclosure.  The prior art of Bascle and Ambus teaches that it was known to spatially position virtual objects within a room to a grid that is also defined in that room. 

Applicant lastly argues:

    PNG
    media_image9.png
    125
    710
    media_image9.png
    Greyscale

(bottom of page 7 in the filed response).

In response, the Examiner would respectfully argue that while the references of Hong, Imamura, and Dishno are cited and used in the previous office action but these particular references are not specifically relied upon for showing the grid points of the room or functional elements for claim 1.     


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612